DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters to address idiomatic English issues and drawing issues: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “folding” of the veils should be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims
Claim 1:  “a plurality of flexible veils, each veil having a ‘first edge fixed to the movable cowl’ [should be replaced with --first edge either directly or indirectly attached to the moving with the movable cowl --] and a second edge opposite the first edge, in which said veil can alternately assume a folded position in which said veil is housed in the movable cowl or a deployed position in which said veil is extended between the first edge and the engine across the flow path.”  
Paragraph 0097 of the specification recites: 
“[0097] In the embodiment of FIGS. 8 and 9, the direct fixing of the first edge of each veil 252 to the movable cowl 216 is replaced by an indirect fixing through rollers 254. This embodiment makes it possible to improve the deployment and the folding of the veils 252 by assisting the pneumatic system 350.”
Note “first edge fixed to the movable cowl” could be regarded as not covering indirect fixing through rollers [see citation above and claim 3], as the first edge of a veil wrapped around a roller would typically be rotating – compare with the “first edge1” of a paper towel roll that is anchored to a substrate, e.g. wall.  In use, the first edge is always spinning relative to the substrate /wall as the roll is wound and unwound.  Thus, the veils’ first edge itself is spinning and not “fixed” relative to the movable cowl. 
In addition to the suggested change to claim 1, the Examiner would also permit the addition of a new dependent claim 10 --each veil having the first edge fixed directly to the movable cowl--.  
Claim 1, 4th paragraph “a movable cowl which is movable in translation on the fixed structure in a direction of translation between an advanced [--forward—suggested] position, in which the movable cowl is positioned such that the movable cowl is close to the fan casing, and a retracted2 [--rearward—suggested, but this term unequivocally should be changed] position, in which the movable cowl is positioned such that the movable cowl is away from the fan casing to define between them an open window between the flow path and the outside of the nacelle” .  
Moreover, throughout the rest of the claims, e.g. rest of claims 1, 3, “advanced” and “retracted” should be replaced by –forward– and –rearward– for consistency. 
Claim 1, last paragraph “a pressurization and depressurization system which, alternately, generates a pressure in the main roll and, therefore, in each secondary roll, to inflate them in a transition from the advanced position to the retracted position, or ‘generates a depression in3’ [should be --depressurizes the—or –generates a decreased pressure in--] the main roll and, therefore, in each secondary roll, to deflate them in the transition from the retracted position to the advanced position”
Claim 3, line 5, a comma should be inserted before “or in the deployed position.
Specification 
The specification should be revised:   “advanced” and “retracted” {position(s)} should be replaced by –forward– and –rearward– {position(s)} to give clear support for the changes of claim 1 in the second bulleted point above.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the prior art of record do not fairly teach in permissible combination the claimed invention.  Claim 1, as presently set forth require “pneumatic system arranged to displace the second edge of each veil to displace said veil from the folded position to the deployed position and to displace the second edge of each veil to displace said veil from the deployed position to the folded position, in which the pneumatic system comprises: a rigid main roll fixed inside the movable cowl to the rear of the window, for each veil, at least one extendable secondary roll secured to the main roll and in which the inside of each secondary roll is in fluidic continuity with the inside of the main roll, in which the second roll of said veil is fixed to each of said secondary rolls, and a pressurization and depressurization system which, alternately, generates a pressure in the main roll and, therefore, in each secondary roll, to inflate them in a transition from the advanced position to the retracted position, or generates a depression in [depressurizes] the main roll and, therefore, in each secondary roll, to deflate them in the transition from the retracted position to the advanced position.” is not fairly taught in permissible combination with the art of record.  Note the use of a flexible veils is taught by Gonidec (2020/0347800) of the IDS.  FR 3077847 teaches a pneumatic system to pressurize and depressurize the bladder(s) 61 that extend and deflate the second edge of the door 6, which could be modified by replacing it with a veil per Gonidec ‘800.  Regardless, the rigid main roll and secondary rolls as set forth in the italicized text is not present in these devices.  The other cited prior art teach the use of rolls / rollers and winding thereabout. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 8, 2022
	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 First edge corresponds to the innermost edge in a paper towel roll
        2 Note “retracted” in the thrust reverser art typically refers to the thrust reverser cowl is itself retracted (i.e. pulled back to the forward/advanced position).  Accordingly, while the specification clearly describes what these terms mean, these are potentially confusing as the reverse of the expected usage.
        
        3 “depression” in the context of “pressure” is usually directed to the weather “e.g. tropical depression” and “depression” could be erroneously attributed to the surface (dimple / depression) of the main roll vs the pressure therewith